DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 10 and 18 are objected to because of the following informalities: The claims utilize the abbreviation “SSVs”, but do not define the abbreviation at the first instance of the term. Instead, for example in claim 1, the abbreviation is not defined until the third instance of the term in line 6, instead of at the first instance of the term in line 3. Appropriate correction is required.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 10 and 18 recite a method comprising: 
calculating, based on sequence data for a tumor from a subject at a plurality of time points, a mutation frequency for each of a plurality of SSVs at each of the time points to provide a plurality of time-resolved mutation frequencies for each of the plurality of SSVs, wherein the mutation frequency is between 0 and 1, wherein the sequence data comprises the plurality of 
binning the plurality of time-resolved mutation frequencies for each SSV at each of the time points to provide an N x K matrix; 
removing matrix rows wherein the time-resolved mutation frequencies are less than a threshold value, and merging similar rows, to provide an N' x K matrix, wherein N' ≤ N; 
converting the N' x K matrix cells to pseudo-clones, wherein each pseudo-clone represents a collection of matrix cells defined by a set of SSVs having a defined time-resolved mutation frequency, wherein each SSV is assumed to belong to exactly one pseudo-clone, and wherein it is assumed that each SSV cannot return to its unmutated state; and 
constructing, by the processor, a time-series tumor evolution tree from the pseudo-clones, wherein each time point in the time-series evolution tree represents an event in the subject's cancer treatment.
The limitations of calculating mutation frequencies, binning the mutation frequencies to provide a matrix, converting the matrix cells to pseudo-clones, and constructing an evolution tree from the pseudo-clones, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processor,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor” language, “calculating” in the context of this claim encompasses a user manually calculating mutation frequencies based on tumor sequence data. Similarly, the limitations of binning, removing, converting and construction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – using a processor to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of calculating, binning, removing, converting and constructing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-9, 11-17, 19 and 20 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims merely recite additional aspects of the abstract idea itself (e.g. further defining the mutation frequency, pseudo-clones, binning process, type of treatment, and determining an outcome) being performed by the generic processor, and are 


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dingle et al. (US 2019/0249261 A1) discloses methods for identifying clonal mutations and treating cancer. Zimmerman et al. (US 2019/0106751 A1) discloses methods for lung cancer detection.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715